Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 30, 2018

                                        No. 04-18-00277-CV

                                   Susan Rebecca CAMMACK,
                                            Appellant

                                                  v.

   BANK OF AMERICA, N.A., Chase Bank, Bank of New York Mellon, Wells Fargo Bank,
                                  Appellees

                    From the 216th Judicial District Court, Kerr County, Texas
                                     Trial Court No. 17695B
                        The Honorable Stephen B. Ables, Judge Presiding


                                           ORDER
        Appellant’s brief in this appeal was due November 16, 2018. Neither the brief nor a
motion for extension of time has been filed. We ORDER appellant to file, by December 10,
2018, the appellant’s brief and a written response reasonably explaining appellant’s failure to
timely file the brief. If appellant fails to file a brief and the written response by the date ordered,
we may dismiss this appeal. See TEX. R. APP. P. 38.8(a), 42.3(c).



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2018.


                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court